Exhibit 10.1

Form of Restricted Stock Unit Agreement – Employees

SEAHAWK DRILLING, INC.

2009 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (“Agreement”) between SEAHAWK DRILLING,
INC. (the “Company”) and                                  (the “Grantee”), an
employee of the Company or one of its Subsidiaries, regarding an award (“Award”)
of                      units of Common Stock (as defined in the Seahawk
Drilling, Inc. 2009 Long-Term Incentive Plan (the “Plan”), such Common Stock
comprising this Award referred to herein as “Restricted Stock Units”) awarded to
the Grantee on                          (the “Grant Date”), such number of
Restricted Stock Units subject to adjustment as provided in Section 16 of the
Plan, and further subject to the following terms and conditions:

 

  1. Relationship to Plan and Employment Agreement.

This Award is subject to all of the terms, conditions and provisions of the Plan
and administrative interpretations thereunder, if any, which have been adopted
by the Committee thereunder and are in effect on the date hereof. Except as
defined herein, capitalized terms shall have the same meanings ascribed to them
under the Plan. In addition, the parties agree that notwithstanding any
provision herein to the contrary, this Agreement shall be deemed modified by the
provisions of any employment agreement between the Grantee and the Company, and
vesting of this Award shall occur in the event stock options and other awards
specifically vest under such employment agreement. For purposes of this
Agreement:

(a) “Disability” has the meaning set forth in Section 1.409A-3(i)(4)(A) of the
Treasury Regulations and shall be determined by the Committee in its sole
discretion.

(b) “Employment” means employment with the Company or any of its Subsidiaries.

(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(d) “Dividend” means any dividend or distribution on the Common Stock.

(e) “Retirement” means the Grantee’s termination of Employment on or after
attainment of age 65.



--------------------------------------------------------------------------------

  2. Vesting Schedule.

(a) This Award shall vest in installments in accordance with the following
schedule:

 

Date Vested

 

Additional Percentage of

Award Vested

First anniversary of Grant Date   33 1/3% Second anniversary of Grant Date  
33 1/3% Third anniversary of Grant Date   33 1/3%   100%

(b) All shares of Restricted Stock Units subject to this Award shall vest,
irrespective of the limitations set forth in subparagraph (a) above, provided
that the Grantee has been in continuous Employment since the Grant Date, upon
the occurrence of:

(i) a Change in Control;

(ii) the Grantee’s Disability; or

(iii) the Grantee’s termination of Employment by reason of death.

(c) If the Grantee’s termination of Employment occurs due to Retirement prior to
the date this Award fully vests pursuant to subparagraph (a) above, the shares
of Restricted Stock Units will thereafter become payable to the same extent and
at the same time as they would have become payable under subparagraph (a) above
or subparagraph (b)(i) above as if the Grantee had remained in continuous
Employment since the Grant Date.

 

  3. Forfeiture of Award.

Except as provided in any other agreement between the Grantee and the Company,
if the Grantee’s Employment terminates other than by reason of death, Disability
or Retirement, all unvested Restricted Stock Units as of the termination date
shall be forfeited.

 

  4. Registration of Units.

The Grantee’s right to receive the Restricted Stock Units shall be evidenced by
book entry registration (or by such other manner as the Committee may
determine).

 

  5. Dividend Equivalent Payments.

Dividend equivalents (x) shall be subject to the same vesting schedule as the
Restricted Stock Unit for which the dividend equivalent is awarded and (y) shall
be paid at the same time as the Restricted Stock Unit for which the dividend
equivalent is awarded is settled. Dividend equivalents may be paid in the form
of cash, stock or other property, as determined by the Company in its sole
discretion; provided that any dividend equivalent payments shall be in
compliance with Section 409A of the Code and related Treasury authorities.

 

-2-



--------------------------------------------------------------------------------

  6. Shareholder Rights.

The Grantee shall have no rights of a shareholder with respect to shares of
Common Stock subject to this Award unless and until such time as the Award has
been settled by the transfer of shares of Common Stock to the Grantee.

 

  7. Settlement and Delivery of Shares.

Payment of vested Restricted Stock Units shall be made as soon as
administratively practicable after vesting, but in no case later than the
March 15th following the year in which vesting occurs. Settlement will be made
by payment in shares of Common Stock.

The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the delivery of shares of Common Stock to comply with any such law, rule,
regulation or agreement.

 

  8. Notices.

Unless the Company notifies the Grantee in writing of a different procedure, any
notice or other communication to the Company with respect to this Award shall be
in writing and shall be:

(a) by registered or certified United States mail, postage prepaid, to Seahawk
Drilling, Inc., Attn: Corporate Secretary, 5847 San Felipe, Floor 16, Houston,
Texas 77057; or

(b) by hand delivery or otherwise to Seahawk Drilling, Inc., Attn: Corporate
Secretary, 5847 San Felipe, Floor 16, Houston, Texas 77057.

Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.

 

  9. Assignment of Award.

Except as otherwise permitted by the Committee, the Grantee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the Grantee’s
rights under and interest in this Award may be made by the Grantee other than by
will or by the laws of descent and distribution.

Notwithstanding the foregoing, subject to the approval of the Committee, in its
sole discretion, the Award may be transferred by the Grantee to (i) the children
or grandchildren of the Grantee (“Immediate Family Members”), (ii) a trust or
trusts for

 

-3-



--------------------------------------------------------------------------------

the exclusive benefit of such Immediate Family Members (“Immediate Family Member
Trusts”) or (iii) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests (“Immediate
Family Member Partnerships”). Subsequent transfers of a transferred Award shall
be prohibited except by will or the laws of descent and distribution, unless
such transfers are made to the original Grantee or a person to whom the original
Grantee could have made a transfer in the manner described herein. No transfer
shall be effective unless and until written notice of such transfer is provided
to the Committee, in the form and manner prescribed by the Committee. Following
transfer, the Award shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, and except as
otherwise provided herein, the term “Grantee” shall be deemed to refer to the
transferee. The consequences of termination of Employment shall continue to be
applied with respect to the original Grantee, following which the Awards shall
vest only to the extent specified in the Plan and this Agreement.

 

  10. Withholding.

At the time of vesting of Restricted Stock Units or the delivery of shares of
Common Stock attributable to Restricted Stock Units, the amount of all federal,
state and other governmental withholding tax requirements imposed upon the
Company with respect to the vesting of such Restricted Stock Units or the
delivery of such shares of Common Stock attributable to Restricted Stock Units
shall be remitted to the Company or provisions to pay such withholding
requirements shall have been made to the satisfaction of the Committee. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with the all or any
portion of this Award by delivering cash, or by electing to have the Company
withhold shares of Common Stock that would have otherwise been delivered to
Grantee, or by delivering previously owned shares of Common Stock, having a Fair
Market Value equal to the amount required to be withheld or paid.

 

  11. Stock Certificates.

Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 11 have been complied with.

 

  12. Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

 

-4-



--------------------------------------------------------------------------------

  13. No Employment Guaranteed.

No provision of this Agreement shall confer any right upon the Grantee to
continued Employment.

 

  14. Governing Law.

This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas.

 

  15. Amendment.

This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Grantee.

 

  16. Section 409A Compliance.

It is intended that the provisions of this Agreement satisfy the requirements of
Section 409A of the Code and the accompanying U.S. Treasury Regulations and
pronouncements thereunder, and that the Agreement be operated in a manner
consistent with such requirements to the extent applicable.

If the Grantee is identified by the Company as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which the Grantee
has a “separation from service” (other than due to death) within the meaning of
Treasury Regulation Section 1.409A-1(h), notwithstanding the provisions of
Section 7 hereof, any transfer of shares payable on account of a separation from
service that are deferred compensation shall take place on the earlier of
(i) the first business day following the expiration of six months from the
Grantee’s separation from service, (ii) the date of the Grantee’s death, or
(iii) such earlier date as complies with the requirements of Section 409A of the
Code.

SEAHAWK DRILLING, INC.

 

-5-